DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable by Ouyang et al. (U.S. 2016/0234268 A1).
Regarding Claim 1, Ouyang discloses a method (Ouyang, [0010] “a method “) comprising: 
presenting, by a processing system including at least one processor, a virtual event to a plurality of user endpoint devices associated with a plurality of participants (Ouyang, [0013] “an apparatus comprises a processor, detect, a plurality of events associated with each of a plurality of endpoints connected to the virtual meeting session” and [0051] “FIG.4. Each endpoint may be associated with a user identifier (and/or user). Endpoint 1 is associated with a user identifier “Brian” (e.g., for a user named Brian)… Each of endpoints 1-5 is connected to the virtual meeting session” and Fig. 1, [0089] “[0089] Endpoints 112a-e are representative of any type of client or user wishing to participate in a meeting session. The term ‘endpoint’ is inclusive of devices used to initiate a communication, such as a computer, a personal digital assistant (PDA), a laptop or electronic notebook, a cellular telephone” Ouyang teaches presenting, by an apparatus includes a processor, detects virtual event to plurality of user endpoint devices associated with participants; 
receiving, by the processing system while the virtual event is in progress, a first signal from a first user endpoint device, wherein the first signal indicates that a first participant wishes to join the virtual event (Ouyang, Fig. 1, [0089] Endpoints 112a-e are representative of user wishing to participate in a meeting session in communication system 100” and [0039] “The component 206 includes a list of user identifiers corresponding to users that are connected to the virtual meeting (i.e., the “Participants” as labeled in 206 FIG. 2). The endpoint receives (via the virtual meeting application) the user identifier and may transmit the user identifier to the server” and [0041] a ball icon is shown associated with user identifier “Brian” (also labeled as the “Host” of the meeting) indicates that the corresponding user (Brian) is an active presenter” receiving by the server, during the virtual meeting, a first signal (a ball icon), from a first user endpoint device (Brian) as a first participant wish to join the virtual meeting as a Host (Fig. 2); 
admitting, by the processing system, the first participant to the virtual event; and selecting, by the processing system from among a plurality of candidate locations, a first location in the virtual event in which to place the first participant (Ouyang, [0039] “The component 206 includes a list of user identifiers corresponding to users that are connected to the virtual meeting (i.e., the “Participants” as labeled in 206 FIG. 2). The endpoint receives (via the virtual meeting application) the user identifier and may transmit the user identifier to the server” and [0041] [0042] “a ball icon is shown associated with user identifier “Brian” (also labeled as the “Host” of the meeting) indicates that the corresponding user (Brian) is an active presenter…a triangle activity status icon corresponds to a status value of “active” Ouyang teaches admitting and selecting by the processing server, the first participant “Brian” among participant with a ball icon at first location in the virtual meeting event and triangle activity status icon as a Host of the meeting.
Regarding Claim 2, Ouyang discloses the method of claim 1, wherein the presenting the virtual event comprises:
 rendering, by the processing system, a virtual representation of a venue/space of the virtual event, wherein the venue is divided into the plurality of candidate locations, (Ouyang, [0037] “FIG. 2 illustrates an exemplary user interface (window 200) for a virtual meeting application running on an endpoint involved in a virtual meeting session, includes, among other things, user interface components 204, 206, 208, 210, 212, and 216” and [0039] “The component 206 includes a list of user identifiers corresponding to users that are connected to the virtual meeting (i.e., the “Participants”) and [0041] “The component 208 includes a list of other icons corresponding to the list of user identifier, a ball icon is shown associated with user identifier “Brian” (also labeled as the “Host” of the meeting) A diamond icon is shown associated with user identifier “Francis” and [0063] “FIG. 5, the endpoint 2 may generate and/or render the window 502” Ouyang teaches rendering , by a server, a virtual representation of an user interface are divided into space components 204, 206, 208, 210, 212, and 216 associated with the virtual events e.g. 204 displays participant, video, chat, notes, 206 displays list of participants in an order location, 212 displays status of candidate active/inactive, 216 is a list of participants with which to communicate by chat within the virtual meeting session etc.; and 
rendering, by the processing system, the virtual representation to the plurality of participants of the virtual event  Fig 3A, [0048] “The interface component 308 includes video chat data for the users Brian, Kevin, Bill, and Larry. Each of Brian, Bill, and Larry are sharing video chat data with Francis (and/or other participants in the virtual meeting session)” and [0063] “FIG. 5, the endpoint 2 may generate and/or render the window 502” Ouyang teaches rendering, the virtual representation to plurality of participants of the virtual event e.g. Fig. 3A, an interface component 308 includes video chat sharing data for the users Brian, Kevin, Bill, and Larry.
Regarding Claim 3, Ouyang discloses the method of claim 1, wherein the admitting comprises: 
retrieving, by the processing system a profile for the first participant, wherein the profile specifies at least one selected from a group of: a name of the first participant, an age of the first participant, a real location of the first participant, a previous virtual event attended by the first participant, a contact of the first participant, an interest of the first participant, and a preference of the first participant (Ouyang, [0085] “All of the events generated in a virtual meeting session may be filtered down to a subset of events associated with the particular user identifier (e.g. retrieving a portion of the stored information from a database and loading into a memory cache) and [0024] “An identifier for a user (i.e., a user identifier) may include a name” and [0039] “a list of user identifiers corresponding to users that are connected to the virtual meeting (i.e., the “Participants” as labeled in 206 FIG. 2). In this case, each user identifier is a name (i.e., a text string)” Ouyang teaches retrieving a profile for the first participant by selecting a name of the first participant “Brian” from a list of user identifiers (a preference of the first participant) (Fig. 2).
Regarding Claim 4, Ouyang discloses the method of claim 3, wherein the selecting is based at least in part on the profile for the first participant (Ouyang, [0024] “An identifier for a user (i.e., a user identifier) may include an email address, a name, an office number, a title, a job description, a numerical ID, a text string, employee ID, and/or any other data to identify a user (e.g., a participant in a virtual meeting) Ouyang teaches selecting a name is based at least in part on the profile (an identifier) for the first participant.
Regarding Claim 5, Ouyang discloses the method of claim 4, wherein the first location comprises a location that is aligned with the preference of the first participant (Ouyang, Fig. 2, [0041] “The component 208 includes a list of other icons corresponding to the list of user identifiers. In this case, a ball icon is shown associated with user identifier “Brian” (also labeled as the “Host” of the meeting). The ball icon indicates that the corresponding user (Brian) is an active presenter” Ouyang teaches the first location is aligned with the first ball icon in a list of user identifiers indicates that the corresponding the first participant “Brian” (Fig. 2).
Regarding Claim 6, Ouyang discloses the method of claim 4, wherein the first location is a location at which the contact of the first participant is present (Ouyang, Fig. 3A, [0048] “The interface component 308 includes video chat data for the users Brian, Kevin, Bill, and Larry. Each of Brian, Bill, and Larry are sharing video chat data with Francis (and/or other participants in the virtual meeting session) Ouyang teaches Fig. 3A shows the first location is a location (Brian, (Host)) at which the contact of the first participant with another users Kevin, Bill, Francis etc.
Regarding Claim 19, Ouyang discloses a non-transitory computer-readable medium storing instructions which (Ouyang, [0011] “one or more non-transitory media includes code for execution”, when executed by a processing system (Ouyang, [0016] “communication system 100 can include an Intranet 120, a telephony network 122” in a telecommunications network, cause the processing system to perform operations, the operations comprising: 
presenting a virtual event to a plurality of user endpoint devices associated with a plurality of participants; 
receiving, while the virtual event is in progress, a first signal from a first user endpoint device, wherein the first signal indicates that a first participant wishes to join the virtual event; 282020-0509 PATENT 
admitting the first participant to the virtual event; and 
selecting, from among a plurality of candidate locations, a first location in the virtual event in which to place the first participant.  
Claim 19 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 20, Ouyang discloses a device (Ouyang, “an apparatus”) comprising: 
a processor; (Ouyang, [0013] “a processor”) and 
a computer-readable medium storing instructions which, when executed by the processor (Ouyang, [0011] “one or more non-transitory media includes code for execution and when executed by one or more processors performs operations”, cause the processor to perform operations, the operations comprising:
 presenting a virtual event to a plurality of user endpoint devices associated with a plurality of participants; 
receiving, while the virtual event is in progress, a first signal from a first user endpoint device, wherein the first signal indicates that a first participant wishes to join the virtual event; 
admitting the first participant to the virtual event; and 
selecting, from among a plurality of candidate locations, a first location in the virtual event in which to place the first participant.
Claim 20 is substantially similar to claim 1 is rejected based on similar analyses.
Claims 7-14,  are rejected under 35 U.S.C. 103 as being unpatentable by Ouyang et al. (U.S. 2016/0234268 A1) in view of Bhat et al. (U.S. 2013/0063542 A1). 
Regarding Claim 7, Ouyang discloses the method of claim 1, further comprising: 
monitoring, by the processing system, behavior of a subset of the plurality of participants that is present in the first location (Ouyang, Fig. 3A, [0048] “The interface component 308 includes video chat data for the users Brian, Kevin, Bill, and Larry. Each of Brian, Bill, and Larry are sharing video chat data with Francis (and/or other participants in the virtual meeting session). Kevin is not sharing video chat data with Francis” Ouyang teaches Fig. 3A shows behavior of a subset of the plurality of participants e.g. Each of Brian, Bill, and Larry are sharing video chat data with Francis. Kevin is not sharing video chat data with Francis; and 
However, Ouyang does not explicitly teaches modifying, by the processing system, the first location in response to the behavior and to a preference of the first participant.
Bhat teaches modifying, by the processing system, the first location in response to the behavior and to a preference of the first participant (Bhat, Fig. 5, [0053] “If a participant selects a specific job title (e.g., manager), the meeting participants that have the job title can be displayed in a second display area 524 (e.g., `Sally Smith` and `James Doe` both have the title `Manager` associated with their user profiles…the expertise of meeting participants can be provisioned through a display option 530, and a second display area 534 can display the meeting participants that have the desired expertise in their user profiles” Bhat teaches in response to the selection (behavior) and a preference of the first participant (change from Job title to Expertise), the first location of participant “Sally Smith” (display area 524) is modified by moving to a second location (display area 534).
Ouyang  and Bhat are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Ouyang  to combine with modifying a location for a first participant (as taught by Bhat) in order to modify the location of the first participant in response to the preference because Bhat can provide in response to the selection (behavior) and a preference of the first participant (change from Job title to Expertise), the first location of participant “Sally Smith” (display area 524) is modified by moving to a second location (display area 534. (Bhat, Fig. 5, [0053]). Doing so, it may provide allowing meeting participants to intelligently control video streams (e.g., for suitable display) (Bhat, [0003]).
Regarding Claim 8, the method of claim 7, Ouyang does not explicitly teach wherein the modifying comprises moving the first participant to a second location of the plurality of candidate locations that is different from the first location.
However, Bhat teaches wherein the modifying comprises moving the first participant to a second location of the plurality of candidate locations that is different from the first location (Bhat, Fig. 5, [0053] “If a participant selects a specific job title (e.g., manager), the meeting participants that have the job title can be displayed in a second display area 524 (e.g., `Sally Smith` and `James Doe` both have the title `Manager` associated with their user profiles…the expertise of meeting participants can be provisioned through a display option 530, and a second display area 534 can display the meeting participants that have the desired expertise in their user profiles” Bhat teaches moving the first participant (Sally Smith), to a second location (display area 534) that is different  from the first location (display area 524).
Ouyang and Bhat are combinable see rationale in claim 7.
Regarding Claim 9, Ouyang as modified discloses the method of claim 7, wherein the modifying comprises sending a request to a second participant of the subset of the plurality of participants, wherein the request asks the second participant to take an action (Ouyang, [0063] window 300 (FIG. 3B) is an example of a virtual meeting that may be generated for display on endpoint 2 in a time period the status value of inactive is associated with endpoint 2 (Francis) due to endpoint 2 being unresponsive to the question in the communication transmitted by endpoint 1 (i.e., the question asked by Brian), the endpoint 2 may generate and/or render the window 502. The window 502 includes indicia 504, The indicia 504 includes the text “Brian asked ‘Francis, can you write that down as an action item?” Ouyang teaches modify includes the first participant (Brian) sends a request to the second participant (Francis) to take an action (Fig. 5).
Regarding Claim 10, the method of claim 7, Ouyang does not explicitly teach wherein the modifying comprises removing an element of the first location on the first user endpoint device.  
However, Bhat teaches wherein the modifying comprises removing an element of the first location on the first user endpoint device (Bhat, Fig. 5 [0053] If a participant selects a specific job title (e.g., manager), the meeting participants that have the job title as part of the user information associated with their profile can be displayed in a second display area 524 (e.g., `Sally Smith` and `James Doe` both have the title `Manager` associated with their user profiles), the expertise of meeting participants can be provisioned through a display option 530, a first display area 532 can display the expertise of the participants (e.g., Java, C+, Perl, etc.). A meeting participant can select the expertise of interest (e.g., Perl) and a second display area 534 can display the meeting participants that have the desired expertise in their user profiles” Bhat teaches Fig. 5 shows modifying comprises removing an element (Director, 522) of the first location of the first user (“Sally Smith”, 524) when the first user is grouped in a meet of Expertise based on his profile and it is replaced with “Perl”, move to the 3rd location of the list of participant (534).
Ouyang and Bhat are combinable see rationale in claim 7.
Regarding Claim 11, Ouyang as modified discloses the method of claim 10, wherein the element comprises a virtual representation of a second participant of the subset of the plurality of participants (Ouyang, Fig. 2, [0041] “A diamond icon is shown associated with user identifier “Francis”. The diamond icon indicates that the current window 200 is executing on an endpoint corresponding to the user Francis [0042] “Francis is currently associated with a triangular activity status icon, which identifies that his current status is “active” Ouyang teaches the elements (e.g. the diamond icon, the triangular activity status icon) shows the representation of a second participant (Francis) of the subset of the plurality of participants;
Regarding Claim 12, the method of claim 11, Ouyang does not explicitly teach wherein the virtual representation of the second participant is moved to a second location of the plurality of candidate locations that is different from the first location.  
However, Bhat teaches wherein the virtual representation of the second participant is moved to a second location of the plurality of candidate locations that is different from the first location (Bhat, [0054] “Another selection option 540 can be used to select `friends`. A display area of option 540 can display the `friends` of the user who are attending the virtual meeting. The user can then select the friends' names from the display area, thus displaying the video data in the selected video display panel. Another option 550 allows a user to enter a key term (e.g., `budget`) into an input area 552. The user can select a meeting participant from a display area 554. Display area 554 can contain a list of all participants attending the meeting” Bhat teaches based on a preference of the second participant, Fig. 5 shows the second participant “Tim Jones” is moved from a second location in list of participants “Friends” (540) to a third location in the list of participants “Budget” (554) that is different from the previous location.
Ouyang and Bhat are combinable see rationale in claim 7.
Regarding Claim 13, Ouyang as modified discloses the method of claim 10, wherein the element comprises audio of a second participant of the subset of the plurality of participants (Ouyang, [0040] The component 210 includes a list of telephone icons corresponding to the list of user identifiers. The presence of a telephone icon that corresponds to a particular user identifier indicates that the user (identified by the particular user identifier) is connected to an audio stream of to the virtual meeting session. In the example of FIG. 2, all of the participants are connected (by one or more endpoints) to the audio stream” Ouyang teaches the element includes audio stream via telephone icons for each participant (include a second participant) of the subset of the participants (Fig. 2).
Regarding Claim 14, Ouyang as modified discloses the method of claim 10, wherein the element comprises a virtual representation of an object (Ouyang, Fig. 2, [0041] “The component 208 includes a list of other icons corresponding to the list of user identifiers. In this case, a ball icon is shown associated with user identifier “Brian” (also labeled as the “Host” of the meeting). The ball icon indicates that the corresponding user (Brian) is an active presenter. A diamond icon is shown associated with user identifier “Francis”. The diamond icon indicates that the current window 200 is executing on an endpoint corresponding to the user Francis” Ouyang teaches the first participant (Brian) is aligned with a ball icon (object) as a Host, the second participant is aligned with a diamond icon (object) (Fig. 2).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable by Ouyang et al. (U.S. 2016/0234268 A1) in view of Lynch et al. (U.S. 2014/0164312 A1). 
Regarding Claim 15, the method of claim 1, Ouyang does not explicitly teach further comprising: 
receiving, by the processing system, feedback from the first participant regarding the virtual event; and updating, by the processing system, a profile of the first participant based on the feedback.  
However, Lynch teaches receiving, by the processing system, feedback from the first participant regarding the virtual event; and (Lynch, [0149] the virtual agent may receive feedback from one or more users to whom the result was presented. This feedback may be of any suitable form (e.g., approval, disapproval, further suggestions, etc.) and be received in any suitable manner” Lynch teaches a virtual agent (a first participant) receives a feedback from users to whom the result was presented in the meeting in any suitable form (e.g., approval, disapproval, further suggestions, etc.).
updating, by the processing system, a profile of the first participant based on the feedback (Lynch, [0150] At act 430, the virtual agent may determine, based on the feedback received, whether the users find the result of the requested task satisfactory, the virtual agent may return to act 420 to perform an update, for example, by making a different recommendation, searching for additional information, so that the update is more likely to produce a satisfactory result” Based on the feedback received, the virtual agent (the first participant) perform an update by making a different recommendation, searching for additional information to produce a satisfactory result.
Ouyang  and Lynch are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Ouyang  to combine with receiving a feedback and updating with a satisfactory result (as taught by Lynch) in order to receive a feedback from other users and update with a satisfactory result because Lynch can provide a virtual agent (a first participant) receives a feedback from users to whom the result was presented in the meeting and updates by making a different recommendation, searching for additional information to produce a satisfactory result (Lynch, [0149] [0150]). Doing so, the first participant (the virtual agent) may be asked to make a recommendation for the group (e.g., for a restaurant, shop, movie, etc.) and multiple users in the group may inform the virtual agent of their preferences (Lynch, [0021]).
Regarding Claim 16, Ouyang discloses the method of claim 1, Ouyang does not explicitly teach wherein at least some locations of the plurality of candidate locations are tailored for different sets of interests.
However, Lynch teaches wherein at least some locations of the plurality of candidate locations are tailored for different sets of interests (Lynch, [0021] “the virtual agent may be asked to make a recommendation for the group (e.g., for a restaurant, shop, movie, etc.) and multiple users in the group may inform the virtual agent of their preferences” and [0046] “a user may be on his way to a dinner party at a friend's house and may ask the virtual agent to find a wine store between his current location and the destination (e.g., based the friend's home address) and [0152] “if the users fail to agree on one aspect of a decision (e.g., a location for a gathering), the virtual agent may suggest an alternative that represents roughly the same level of compromise from each user (e.g., a new location that is centrally located with respect to all users), the virtual agent may suggest that the users take turns to have their respective preferences adopted (e.g., French restaurant this week and Italian restaurant next week) Lynch teaches at least some location of plurality of candidate locations are tailored for different sets of interest e.g. searching a best wine store location between a current participant location and the destination, or a group of participants take turn to have their respective preferences locations (e.g., French restaurant this week and Italian restaurant next week).
Ouyang  and Lynch are combinable see rationale in claim 15.
Regarding Claim 17, the method of claim 1, Ouyang does not explicitly teach wherein at least some locations of the plurality of candidate locations impose restrictions on behavior within the at least some locations.
Lynch teaches wherein at least some locations of the plurality of candidate locations impose restrictions on behavior within the at least some locations (Lynch, [0025] “the virtual agent may be programmed to take into account those persons' preferences and/or restrictions in selecting the recommendation. Such preferences and/or restrictions may relate to location, scheduling, cost” and [0062] “the virtual agents may be programmed to share information with each other within constraints set by the respective users. Such constraints may be established for privacy reasons or any other reason. For example, a user may wish to share different types of information with different groups of people. In some embodiments, the user may make certain information (e.g., preference and/or location information) available to a group only if all members of the group belong to a trusted circle of friends, or by applying any other desired constraint” Lynch teaches at least some locations of the plurality of candidate impose restrictions based on locations are available to a group only if all members of the group belong to a trusted circle of friends or by applying any other desired constraint.
Ouyang  and Lynch are combinable see rationale in claim 15.
Regarding Claim 18, Ouyang discloses the method of claim 1, Ouyang does not explicitly wherein at least some locations of the plurality of candidate locations impose access policies that restrict who can access the at least some locations.  
However, Lynch teaches wherein at least some locations of the plurality of candidate locations impose access policies that restrict who can access the at least some locations (Lynch, [0169] “a virtual agent may give each relevant person access to a receipt of the interaction to inform him of the specifics of the recommendation” and [0170] FIG. 5, the virtual agent may be associated with user A (e.g., installed on user A's device. accessible to user A through a service subscription, etc.), so that user A may edit any data field in the receipt. an authorized user may give permission to one or more relevant persons (e.g., the person D) to leave a review for a recommendation made by the virtual agent (e.g., birthday present for D)…” Lynch teaches a virtual agent can impose access policies that restrict who can access the at least some locations (or fields) e.g. Fig. 5 show, user A can access to view a receipt of Dinning, user D can access to view a receipt of a gift of his/her birthday present.
Ouyang  and Lynch are combinable see rationale in claim 15.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Wang et al. (U.S. 8,781,841 B1) and Edry et al. (U.S. 2021/0195325 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611